  Case 8:21-cv-00997-KES Document 8 Filed 09/13/21 Page 1 of 1 Page ID #:26




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. 8:21-cv-00997-KES                                             Date: September 13, 2021

Title: STEVEN HIRSCH v. HYGO INC.

PRESENT:

            THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                     Not Present
               Courtroom Clerk                                    Court Reporter

        ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
              PLAINTIFF:                                    DEFENDANTD:
             None Present                                    None Present



PROCEEDINGS (IN CHAMBERS):                          Order to Show Cause Why Action Should
                                                     Not Be Dismissed for Failure to Timely
                                                                Serve Defendant


       Plaintiff Steven Hirsch (“Plaintiff”) filed this action on June 7, 2021. (Dkt. 1.) Federal
Rule of Civil Procedure 4(m) generally requires plaintiffs to serve defendants with process
within 90 days after the complaint is filed. Although that 90-day deadline expired on September
7, 2021, Plaintiff has not filed any proof of service as of the date of this order.

      IT IS THEREFORE ORDERED that, on or before September 27, 2021, Plaintiff shall
show cause why this action should not be dismissed without prejudice for failure to timely serve
Defendant.




                                                                      Initials of Deputy Clerk JD
